DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/600,330 filed September 11, 2019. 

Allowable Subject Matter
Claims 1-3, 5-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a display device comprising: a plurality of LEDs respectively disposed in the plurality of sub-pixels, wherein each of the LEDs comprises an emissive layer, a first semiconductor layer between the substrate and the emissive layer and a second semiconductor layer on the emissive layer; a plurality of driving units disposed under the substrate in each of the sub-pixels, a first pad electrode having an end in contact with the first semiconductor layer and another end in contact with one of the plurality of connection units; and a second pad electrode having an end in contact with the second semiconductor layer and another end in contact with another one of the plurality of connection units, in combination with the other limitations of claim 1. Claims 2-3, 6-14 are also allowed based on their dependency from claim 1.

wherein each of the LEDs further comprises a second pad electrode having an end in contact with the second semiconductor layer and another end in contact with another one of the connection units, in combination with the other limitations of claim 5.
	Claim 15 is allowed because none of the prior art either alone or in combination discloses a display device comprising: a substrate having a first surface on which the plurality of light-emitting elements mounted; a plurality of driving units and a plurality of lines mounted on a second surface of the substrate so as to increase an emission area of the light-emitting elements, wherein the second surface is opposed to the first surface; a first substrate comprising the first surface on which the plurality of light-emitting elements mounted; and a second substrate comprising the second surface on which the plurality of driving units mounted, wherein a surface opposite to the first surface of the first substrate faces a surface opposite to the second surface of the second substrate, and wherein the display device further comprises a filling member disposed between the first substrate and the second substrate, in combination with the other limitations of claim 15. Claims 17-20 are also allowed based on their dependency from claim 15. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (Pre-Grant Publication 2018/0012948)
Zhang (Pre-Grant Publication 2017/0179097)
Moon (Pre-Grant Publication 2018/0175268)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON C FOX/Examiner, Art Unit 2818          



/DAVID VU/Primary Examiner, Art Unit 2818